      Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 1 of 9




 1   OSTERGAR LAW GROUP P.C.
     John E. Lattin IV (State Bar No. 167876)
 2   9110 Irvine Center Drive
     Irvine California 92618
 3   Telephone: (949) 305-4590
     Facsimile: (949) 305-4591
 4
     To be Admitted Pro Hae Vice:
 5   HOWARJ?-1 LEWIS & PETERSEN, P.C.
     KENNETtt PARKINSON (UT Bar No. 6778)
 6   PETER L. LATTIN (UT Bar No. 12152)
     120 East 300 North Street
 7   Provo Utah 84606
     Telephone: (801) 373-6345
 8   Facsimile: (801) 377-4991
 9
     Attorneys for Defendants,
10   LEGALLY MINE, LLC
11
                    IN THE UNITED STATES DISTRICT COURT
12
                      NORTHERN DISTRICT OF CALIFORNIA
13
14
     K.ASRA ELIASHIEH, M.D., on behalf           Case No.: 3:18-cv-03622-JSC
15   of himself and all others similarly
                                                 CORRECTED
     situated,
16                                               DECLARATION OF JAROM
17                                               HILLERY RE LEGALLY MINE,
                        Plaintiff,
                                                 LLC'S REGISTRATION OF
18         vs.
                                                 ARBITRATION CLAUSE WITH
19                                               AAA
     LEGALLY MINE, LLC,
20                                               Date: February 27, 2020
                       Defendant.
21                                               Time: 9:00 A.M.
                                                 CTRM: F. 15th Fl.
22                                               Judge: Hon. Jacqueline S. Corley
23
24
25
26
27
28


                  DECLARATION OF JAROM HILLERY: CASE NO.: 3:18-CV-03622-JSC
Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 2 of 9
Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 3 of 9
Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 4 of 9




                         Exhibit A
Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 5 of 9
Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 6 of 9




                            Exhibit B
Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 7 of 9
Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 8 of 9
       Case 3:18-cv-03622-JSC Document 79 Filed 02/05/20 Page 9 of 9




 1                                  PROOF OF SERVICE
 2   I am at least 18 years of age, and not a_party to the within action. I am a resident of
     or emploxed in the County of Orange) State of California. My address is 9110 Irvine
 3   Center Drive, Irvine, California 92618. My electronic address is:
     aostergar@ostergar.com
 4
     On February 5, 2020, I served the foregoing document(s) described as:
 5
 6   SUPPLEMENTAL DECLARATION OF JAROM IDLLERY IN SUPPORT
     OF MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE
 7   CASE
 8   on the interested parties identified in this action by the means of service designated
     below:
 9
                                                         ttorneys or
10           Hershenson Rosenberg- ohl, APC
             315 Montgomery St., 8th Fl.
11           San Francisco, CA 94104
12
             415-829-4330
             Email: david@hrw-law.com
13
14        (By Mail Service) By depositing the sealed envelope(s) with the United States
     Postal Service at Yor6a Linda, CA, with postage thereof fully paid. (C.C.P.§ I 013
15   and/or § 110 I et seq.)
16      X (By Electronic Transmission) I caused the described document(s} described
     herein electronically transmitted and served via the Pacer system. The above-listed
17   counsel have consented to electronic service and have been automatic�llY served by
     the Notice of Electronic Filing which is automatically generated by CM/ECF at the
18                                       ;
     ti
     5(me   said danocdument
        b)(2)(E)        L.R. 5-was
                               l (h).fileo, and which constitutes service pursuant to FRCP
19
20         (By Overnight Courier) Pursuant to C.C.P.§1013(c)(d)) I caused described
     document(s) to be deposited in a box or other facility regularfx maintained by the
21   express service carrier, or delivered to an authorized couner or oriver authorized by
     an express service cam er to receive documents, in an envelope or package designatea
22   by that express service carrier with delivery fees paid or _Rrovided for, and addressed
     to the_person(s) as indicated above on (Date:) Au_gust 3� 2015, at (Location:) FedEx
23   5645 E. La Palma Avenue, Suite 165, Anaheim, CA 92�07.
24   I certify that I am employed in the office of a member of the bar of this Court at
     whose direction the service was made.
25
     Executed on February 5, 2020, at Irvine, California.
26
                                                   /s/ Christina Slovenec
27
                                                   CHRISTINA SLOVENEC
28


                    DECLARATION OF JAROM HILLERY: CASE NO.: 3:18-CV-03622-JSC
